Citation Nr: 0414725	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2002, for a grant of service connection for cancer of the 
lung and bone due to radiation exposure.

2.  Entitlement to an effective date earlier than March 26, 
2002, for a grant of special monthly compensation based on 
anatomical loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The record also reflects that the veteran had perfected an 
appeal on the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU) due to 
service-connected disabilities.  However, TDIU was granted by 
a September 2003 rating decision, effective March 26, 2002.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes that when the claims 
folder was initially reviewed in conjunction with this case, 
it was discovered that multiple documents appeared to be 
missing.  Specifically, documents dated between 1990 and 1999 
that were noted in a March 2000 Board decision.  This 
evidence included a prior Board decision of February 1998 
that was vacated by the United States Court of Appeals for 
Veterans Claims (Court) in a July 1999 Order.  However, a 
copy of the record of relevant evidence that was before the 
Court at the time of the July 1999 Order, including the 
underlying joint motion for remand, was subsequently obtained 
and associated with the claims folder.  Consequently, the 
Board concludes that there is no prejudice to the veteran by 
its decision to proceed with the adjudication of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran previously sought 
service connection for cancers of the bone and lungs on 
multiple occasions, which were ultimately denied by a 
November 1948 rating decision, as well as Board decisions 
dated in July 1972, June 1990, and March 2000.

3.  By the March 2000 decision, the Board found that new and 
material evidence had been received to reopen claims of 
service connection for postoperative residuals of osteogenic 
sarcoma of the left tibia and metastatic osteogenic sarcoma 
of the left lung, but denied the underlying service 
connection claims on the merits.  Nothing indicates the 
veteran appealed this decision to the Court.

4.  On August 18, 2001, the veteran submitted an application 
to reopen his claims of service connection for bone and lung 
cancer.

5.  By a November 2002 rating decision, service connection 
was established for the disabilities that are the subject of 
this appeal on a presumptive basis associated with in-service 
radiation exposure.

6.  The law permitting service connection for cancers of the 
bone and lungs secondary to radiation exposure was effective 
March 26, 2002.


CONCLUSION OF LAW

The criteria for effective dates earlier than March 26, 2002, 
for a grant of service connection for cancers of the bone and 
lungs, as well as special monthly compensation based on 
anatomical loss, are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.400 
(2003); 67 Fed. Reg. 3,612 (Mar. 26, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100  et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the record reflects that the appellant was notified of 
the VCAA by correspondence sent by the RO in August 2002 and 
January 2003.  In essence, this correspondence informed the 
veteran of the general provisions of VA's enhanced duty to 
notify and assist under the VCAA.  Further, the RO informed 
the veteran of the basis for the assignment of the pertinent 
effective dates by the November 2002 rating decision, as well 
as the March 2003 Statement of the Case (SOC), as well as the 
Supplemental Statements of the Case (SSOCs) promulgated in 
May 2003 and September 2003.  Moreover, the SOC included a 
summary of the pertinent VCAA regulatory provisions.  Based 
on the foregoing, the Board finds that the veteran was 
notified and aware of what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for him to submit any 
evidence in his possession that was relevant to the claim.  
Therefore, there is no further duty to notify.  

The Board is cognizant of the Court's holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  However, the veteran did receive 
preadjudication notice of the general VCAA provisions by 
virtue of the August 2002 correspondence.  Further, the 
veteran first raised his claim of entitlement to earlier 
effective dates by his December 2002 Notice of Disagreement, 
which was clearly after the November 2002 rating decision.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

Regarding the duty to assist, the Board finds that no 
additional development is necessary with respect to the 
earlier effective date claims.  The Board notes that it does 
not appear that the veteran has indicated the existence of 
any relevant evidence that is not of record.  In fact, it was 
communicated on his behalf in August 2002 that he had no 
additional evidence to submit in conjunction with his 
underlying claims of service connection.  Moreover, he has 
had the opportunity to submit contentions in support of his 
claim, as has his accredited representative.  He specifically 
indicated on his March 2003 VA Form 9 that he did not want a 
hearing before the Board in conjunction with this appeal.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has contended that his effective 
date should go back to when he originally filed his claim, 
which would have been September 1948.  He also asserted that 
the Court ruled that he was in Japan, which negated all prior 
decisions of VA because the VA was basing their 
interpretation on terminology that may have been faulty.

The record reflects that the veteran previously sought 
service connection for cancers of the bone and lungs on 
multiple occasions.  For example, he filed his original claim 
in September 1948, which was subsequently denied by a 
November 1948 rating decision.  At that time, the evidence 
included a May 1948 biopsy which revealed a malignant tumor 
in the distal one-third of his left tibia and, in August, he 
underwent an amputation of the left leg at the knee.

Thereafter, the veteran sought to reopen his claim on 
multiple occasions.  He filed a new claim in October 1970 
that was ultimately denied by a July 1972 Board decision.  In 
June 1986, he sought service connection for malignant tumors 
of the left tibia and left lung, claimed to have been caused 
by radiation exposure in service.  The claim was developed 
and adjudicated in accord with 38 C.F.R. 
§ 3.311, and a January 1989 rating decision denied service 
connection for postoperative residuals of osteogenic sarcoma 
of the left leg and metastatic osteogenic sarcoma of the left 
lung.  This decision was upheld by a June 1990 Board 
decision.  He appealed this Board decision to the Court, but, 
in an April 1991 Order, the Court dismissed the appeal for 
lack of jurisdiction.

The veteran submitted a new application to reopen in January 
1995, which was ultimately denied by a February 1998 Board 
decision which held that new and material evidence had not 
been received.  He appealed to the Court, which vacated and 
remanded the Board's decision with respect to the bone and 
lung cancer claims pursuant to a joint motion.  In essence, 
the joint motion noted that the Board had adjudicated the 
veteran's claim to reopen pursuant to the standard 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), which had since been invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, 
the joint motion asserted that the decision should be 
vacated, and the claim remanded to the Board to consider the 
impact of Hodge.

By a March 2000 decision, the Board, after noting the 
procedural history, found that new and material evidence had 
been received to reopen claims of service connection for 
postoperative residuals of osteogenic sarcoma of the left 
tibia and metastatic osteogenic sarcoma of the left lung, but 
denied the underlying service connection claims on the 
merits.  Nothing indicates the veteran appealed this decision 
to the Court.

On August 18, 2001, the veteran submitted an application to 
reopen his claims of service connection for bone and lung 
cancer.

Service connection was subsequently established for status-
post thoractomy for resection left lower lobe for metastatic 
osteogenic sarcoma and post status through-the-knee 
amputation for osteogenic sarcoma of the left tibia by a 
November 2002 rating decision.  The record reflects that this 
grant of service connection was on a presumptive basis 
associated with in-service radiation exposure.  In addition, 
this decision established special monthly compensation based 
on anatomical loss of the left leg, at the knee.  The 
effective date for all of these benefits was March 26, 2002, 
the date the law was changed to permit presumptive service 
connection for cancers of the bone and lungs secondary to 
radiation exposure.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

Effective March 26, 2002, the provisions of 38 C.F.R. § 
3.309(d) relating to presumptive diseases attributable to 
radiation risk was amended to add cancers of the bone and 
lungs to the list of presumptive conditions.  See 67 Fed. 
Reg. 3,612 (Mar. 26, 2002).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
previously denied because the service-connected condition was 
not compensable.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a  "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
March 26, 2002, for a grant of service connection for cancers 
of the lung and bone due to radiation exposure nor for 
special monthly compensation based upon anatomical loss of 
the left leg.

Initially, the Board notes that the veteran's special monthly 
compensation flows from his service-connected post status 
through-the-knee amputation for osteogenic sarcoma of the 
left tibia (i.e., his bone cancer).  As such, his effective 
date for the special monthly compensation must track that of 
his effective date for the grant of service connection for 
bone cancer, and cannot be earlier than the date thereof.

As noted above, service connection was established for the 
veteran's cancers of the bone and lungs on a presumptive 
basis associated with in-service radiation exposure.  The 
Board acknowledges that the veteran submitted his most recent 
claim of service connection for bone and lung cancer on 
August 13, 2001, which is prior to the current effective 
date.  However, pursuant to 38 C.F.R. § 3.114, the veteran is 
not entitled to an effective date any earlier than the 
effective date of the liberalizing regulation which added 
bone and lung cancers to the list of conditions associated 
with radiation exposure.  As already stated, cancers of the 
bone and lungs were added to the list of presumptive 
conditions associated with radiation exposure effective March 
26, 2002.  See 67 Fed. Reg. 3,612 (Mar. 26, 2002).

The Board has also considered the possibility that service 
connection for the veteran's bone and lung cancers could have 
been established, at least in theory, without the benefit of 
the change in regulations regarding presumptions for service 
connection for disability due to radiation exposure.  

As already stated, the veteran's claims were previously 
denied on multiple occasions, with the last prior denial 
being the March 2000 Board decision.  Since nothing indicates 
this decision was appealed to the Court, it is final and the 
claims could not be considered unless it was reopened by the 
receipt of new and material evidence.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Therefore, an effective date 
cannot be earlier than the date of receipt of an application 
to reopen these previously denied claims.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Further, the Board has already 
acknowledged that the veteran submitted an application to 
reopen on August 13, 2001, which is prior to the current 
effective date.  

Nevertheless, a thorough review of the record reflects that 
the evidence submitted to reopen the claim prior to March 26, 
2002, did not contain any competent medical evidence which 
links these disabilities to service.  Thus, the evidence 
submitted to reopen the veteran's claim prior to the current 
effective date did not bear directly and substantially upon 
the specific matter under consideration, or it was cumulative 
or redundant, or it was not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In short, new and material evidence had not been received 
pursuant to 38 C.F.R. § 3.156(a) (2002).  Consequently, there 
is no evidence to support a finding that entitlement was 
shown prior to the liberalizing change in law which is the 
basis for the current effective date.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The veteran has contended that the Court ruled that he was in 
Japan, which negated all prior decision of VA because the VA 
was basing their interpretation on terminology that may have 
been faulty.  However, this assertion is not in accord with 
the facts of this case.  Both the June 1990 and March 2000 
Board decision acknowledged that the veteran had served on 
active duty in the waters of Japan, and that radiation dose 
estimates were conducted based upon purported radiation 
exposure therein.  However, the Board essentially concluded 
that the preponderance of the evidence was against a finding 
that the current disabilities were causally related to active 
service.  Moreover, when the veteran's claims were before the 
Court in 1991 they were dismissed for lack of jurisdiction, 
and, in 1999, the Board's denial was vacated and remanded for 
consideration of Hodge, supra.  Nothing indicates that the 
Court found the Board to be mistaken in its terminology 
regarding the veteran's purported in-service radiation 
exposure.  Consequently, the veteran's contentions do not 
provide a basis for an earlier effective date.

The Board further notes that final decisions by the RO and 
the Board are considered binding and are not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error (CUE).  38 U.S.C.A. §§ 7103, 7104, 
7105, 7111; 38 C.F.R. §§ 3.104, 3.105(a), 20.1100, 20.1103.  
To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994); 
see also 38 C.F.R. §§ 20.1403, 20.1404.  In the instant case, 
it does not appear that the veteran has specifically raised 
the issue of CUE.  Thus, the Board has no authority to 
address this issue at this time.

For the reasons stated above, the Board concludes that there 
is no legal basis to assign an effective date earlier than 
March 26, 2002, in the instant case.  Accordingly, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to an effective date earlier than March 26, 2002, 
for a grant of service connection for cancer of the lung and 
bone due to radiation exposure is denied.

Entitlement to an effective date earlier than March 26, 2002, 
for a grant of special monthly compensation based on 
anatomical loss is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



